Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention is directed to a system/method for determining a dominant color wherein determining a dominant color for the digital image based on the analyzed pixels in the first pixel group and the analyzed pixels in the second pixel group; wherein the pixels in the first pixel group are closer to a center of the digital image than the pixels in the second pixel group and the first sample rate is greater than the second sample rate.

The closest reference Phillips et al. (US-2014/0037200, IDS) discloses a system/method for determining a dominant color. However, it failed to teach the system/method wherein determining a dominant color for the digital image based on the analyzed pixels in the first pixel group and the analyzed pixels in the second pixel group; wherein the pixels in the first pixel group are closer to a center of the digital image than the pixels in the second pixel group and the first sample rate is greater than the second sample rate.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668